DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 8, 11 and 14-15 are presently amended. 
Claims 1-20 are now allowed over the prior art as explained further below in the reasons for allowance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement for reasons of allowance:

Regarding 35 USC § 101, Examiner observes that the present amendments demonstrate significantly more than the previously observed judicial exception. Specifically, the training and re-training steps recited with respect to the claimed multi-level indexing model set forth detailed and specific steps which demonstrate an improvement to the technology of utilizing a machine learning model to determine attribution for communication channels.
Further, The amended claims recite fact patterns that reside within the statutory categories (Step 1), and recite sufficient particularity to make the claims less like the functional result of gathering/analyzing/displaying information, and directed more towards how that information is gathered/analyzed, in order to display it, similar to the following example:
 	Example 39 of the Subject Matter Eligibility Examples: Abstract Ideas, which sets forth a method for training a neural network for facial detection. Where the present invention develops models for attributing customer sales or customer conversions by applying mathematical transformation functions, including a Markov chain model, a multi-level indexing model, sparse matrices,  attribution weighting, and linear modeling,  on an acquired set of customer touchpoint data, in a similar fashion to how, in Example 39, an expanded training set is developed by applying mathematical transformation functions on an acquired set of facial images.
As such, the present claims are eligible under 2A, Prong Two at least because they provide improvements to a technology or technical field – (see MPEP § 2106.05(a)).

Regarding 35 USC § 103, Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and EAST Search History). Notably, Examiner discovered five patent literature documents and one non-patent literature document that taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP § 2131] to make a 35 USC § 102 rejection. Further, Examiner considered the individual elements of the recited claims taught across the prior art cited below, but did not find it obvious to combine such disclosures [MPEP § 2142] to make a 35 USC § 103 rejection. 
In particular, Schnabl et al., U.S. Application No. 2015/0161652 discloses “methods and systems for providing for display attribution data associated with one or more events” (Schnabl, Abstract). Schnabl discloses the aggregation of data “corresponding to the amount of attribution credit assigned to various marketing touchpoints or event in individual paths” (Schnabl, ¶ 236). Schnabl further discloses a visual matrix and weighting elements (Schnabl, ¶¶ 73, 79), However, Schnabl does not disclose “determining… an optimal order for a Markov chain model…”, or “processing, by the device, the customer data, with a multi-level indexing model and based on the unique communication channels and the transformed transitions, to generate sparse matrices” as claimed in the present invention.
Further, Azout et al., U.S. Publication No. 2009/0307057 discloses associative memory operators, methods and computer program products for using a social network for predictive marketing analysis wherein “methods may include observing, into a sink portion of a source agent associative memory, source interest event data that corresponds to an interest event in which a user agent is influenced by the source agent and observing, into a source portion of a user agent associative memory that corresponds to the user agent, user interest event data that corresponds to the interest event” (Azout, ¶ 6). While Azout discloses a stochastic Markov matrix and sparse matrix elements, Azout fails to disclose “processing, by the device, the customer data, with a multi-level indexing model and based on the unique communication channels and the transformed transitions, to generate sparse matrices, wherein the sparse matrices include at least a portion of the customer data; utilizing, by the device, a linear system of equations to calculate removal effects and steady state values for the sparse matrices” as claims in independent claim 1 of the present invention.
Du et al., U.S. Patent No. 11,085,777, discloses generating digital event sequences utilizing a dynamic user preference interface to modify recommendation model reward functions. Du discloses “a plurality of interactive elements… including a distribution channel through which to transmit the digital content (e.g., email, multimedia messaging, social media post, etc.), a preferred digital content category (e.g., video advertisement, digital image, informative literature etc.), or a preferred digital content item to transmit (e.g., a particular advertisement or piece of informative literature)” (Du, ¶ 100). Du further discloses the use of an Markov decision process to determine a sequentially ordered combination. However, Du does not disclose “processing, by the device, the customer data, with a multi-level indexing model and based on the unique communication channels and the transformed transitions, to generate sparse matrices, wherein the sparse matrices include at least a portion of the customer data” or “utilizing, by the device, a linear system of equations to calculate removal effects and steady state values for the sparse matrices”, among other elements of independent claim 1.
Patterson et al., U.S. Publication No. 2018/0069885 discloses a graph database analysis for network anomaly detection systems wherein “the graphical model produced by GPU 212 and/or the analytic metric sets are stored in data store 210 as at least one of an adjacency matrix and a compressed sparse matrix” (Patterson, ¶ 44). Patterson further discloses “Example time series analysis methods used by GPU 212 to produce time-series data can include, for example, a time-series regression method, an auto-regressive method, a control-chart based method, a markov jump method, or any other time-series analysis method that can be implemented, at least in part, by GPU 212” (Patterson, ¶ 49). Patterson does disclose a sparse matrix and a Markovian analysis methodology. However, the Markov jump method differs from the Markov chain model of the present invention. Further, the subject matter of Patterson relates to detection of malicious threats to a computer network, rather than customer touchpoints and interactions with unique communication channels associated with an entity. 
Anderson, U.S. Patent No. 8,175,908 discloses systems and methods for constructing and utilizing a merchant database derived from customer purchase transactions data wherein “the invention relates to a method and system, including a computer system for storing and manipulating transaction data including transaction purchase information, customer demographics information, and merchant information, the computer system comprising a storage device for storing the transaction data and a processor for processing the transaction data” (Anderson, Abstract). While Anderson discloses hidden Markov elements relating to customer interactions with an entity, Anderson fails to disclose “processing, by the device, the customer data, with a multi-level indexing model and based on the unique communication channels and the transformed transitions, to generate sparse matrices, wherein the sparse matrices include at least a portion of the customer data; utilizing, by the device, a linear system of equations to calculate removal effects and steady state values for the sparse matrices” as claims in independent claim 1 of the present invention.
Malhotra, Naresh K; Peterson, Mark; Susan Bardi Kleiser, Journal of the Academy of Marketing Science; Spring 1999; 27, 2; ABI/INFORM® Professional Advanced, pg. 160, discloses Marketing Research”: A State-of-the-Art Review and Directions for the Twenty-First Century. Malhotra discusses elements of customer interaction with entities including brand choice, consumer decision making, channels of distribution, etc. Malhotra describe multitrait-multimethod (MTMM) matrix and casual modelling (Malhotra, page 172) among various other modeling techniques. Malhotra fails to disclose at least “utilizing, by the device, a linear system of equations to calculate removal effects and steady state values for the sparse matrices” and “determining, by the device, attribution weights for the unique communication channels based on the Markov chain model with the optimal order, the removal effects, and the steady state values” as disclosed in the present invention.
For the above reasons, Examiner determined the currently pending claims novel and non-obvious given the current search. Amendment to the claims and further search in reaction to such amendment may yield the claims anticipated or obvious in future prosecution, determined at that time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624